DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-22 in the reply filed on 5/19/2022 is acknowledged.  Claims 1-11, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-22 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claim 12, the claim recites, in part, determining a collection of media content for analysis, wherein the collection of media content comprises control media content and test media content to the set of test respondents, determining a set of respondents to consume the collection of media content, Page 33 of 38Attorney Docket No. 3504-002670dividing the set of respondents into groups, wherein each respondent in a group watches one piece of media content from the collection of media content, receiving, from the set of respondents, responses to a survey related to topics of the collection of media content after viewing by the set of respondents, storing the responses, performing feature extraction on one or more pieces of media content from the collection of media content, wherein the feature extraction obtains media content features, calculating average corresponding responses for one or more questions in the survey from the responses to the survey, wherein the average corresponding responses correspond to a same piece of media from the collection of media content, calculating a delta between first corresponding responses from the average corresponding responses associated with test media content and second corresponding responses from the average corresponding responses associated with control media content, training a regression machine learning model with the delta between the first corresponding responses and the second corresponding responses, wherein the model, when trained, outputs one or more of an importance indication for one or more of the media content features, a direction of influence for the one or more media content features, and an influence score for new test media content.
The limitations, as drafted and detailed above, is directed towards evaluation of media content features, which falls within the “Mental Processes” grouping of abstract ideas, and specifically concepts performed in the human mind, including evaluation. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of database (claim 12). The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of storing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. No other hardware components appear in the claim to operate the other recited steps.  There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using database (claim 12) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Paragraphs 080, 086, 087); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 13-22 appear to merely limit applying new content to the trained model, specifying the type of media content, specifying the type of media content features, a general reference to image recognition, a general reference to text transcription, a general reference to audio analysis, determining and removing outliers, determining cross-terms, determining an IMM score, and specifying that the model outputs the IMM score, and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).
The database (claim 12) are each functional generic computer components that perform the generic functions of storing, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the database (claim 12) are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 12-22 are not patent eligible.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastra (U.S. Pub No. 2013/0290094) in view of Calabrese (U.S. Patent No. 11,107,117).
Regarding claim 1, Srivastra teaches determining a collection of media content for analysis, wherein the collection of media content comprises control media content and test media content to the set of test respondents (Paragraph 0013); determining a set of respondents to consume the collection of media content (Paragraph 0013);Page 33 of 38Attorney Docket No. 3504-002670 dividing the set of respondents into groups, wherein each respondent in a group watches one piece of media content from the collection of media content (Paragraph 0013); receiving, from the set of respondents, responses to a survey related to topics of the collection of media content after viewing by the set of respondents (Paragraph 0013); storing the responses in a database, wherein the database stores the collection of media content (Paragraph 0080); performing feature extraction on one or more pieces of media content from the collection of media content, wherein the feature extraction obtains media content features (Paragraph 0088); calculating average corresponding responses for one or more questions in the survey from the responses to the survey, wherein the average corresponding responses correspond to a same piece of media from the collection of media content (Paragraph 0090); calculating a delta between first corresponding responses from the average corresponding responses associated with test media content and second corresponding responses from the average corresponding responses associated with control media content (Paragraphs 0031, 0093).
Srivastra does not appear to specify training a regression machine learning model with the delta between the first corresponding responses and the second corresponding responses, wherein the model, when trained, outputs one or more of an importance indication for one or more of the media content features, a direction of influence for the one or more media content features, and an influence score for new test media content.  However, Calabrese teaches training a regression machine learning model with the delta between the first corresponding responses and the second corresponding responses, wherein the model, when trained, outputs one or more of an importance indication for one or more of the media content features, a direction of influence for the one or more media content features, and an influence score for new test media content (Column 8 Lines 9-24, Column 20 Line 50 – Column 21 Line 19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use machine learning of Calabrese to output importance indications in the system of Srivastra since machine learning is a valuable tool to better refine data and gain a greater accuracy for importance indications, thereby improving the entire system.
Regarding claim 13, Srivastra does not appear to specify applying new media content to the model that was trained; and obtaining, from the model an influence score of the new media content.  However, Calabrese teaches applying new media content to the model that was trained; and obtaining, from the model an influence score of the new media content (Column 8 Lines 9-24, Column 20 Line 50 – Column 21 Line 19, there is no limit on how many media content items or times the machine learning can be used for).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use machine learning of Calabrese to output importance indications in the system of Srivastra since machine learning is a valuable tool to better refine data and gain a greater accuracy for importance indications, thereby improving the entire system.
Regarding claim 14,  Srivastra teaches wherein the test media content and the control media content comprise one or more of audio content, image content, video content, and text content (Paragraphs 0011, 0033).
Regarding claim 15,  Srivastra teaches the media content features comprise data about one or more objects, themes, concepts, characteristics, or statistics represented in the test media content (Paragraph 0088).
Regarding claim 16,  , Srivastra does not appear to specify the one or more media content features are determined based on image recognition or image analysis performed on the test media content.  However, image recognition has been old and well known long before the filing of Applicant’s invention.  Apple iPhones typically use facial recognition to unlock phones, which is image recognition.  Further, Google image search uses image recognition in order to search for other similar images.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use image recognition in the system of Srivastra since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17,  Srivastra does not appear to specify the one or more media content features are determined based on text transcription performed on the test media content. However, text transcription has been old and well known long before the filing of Applicant’s invention.  Smartphones have numerous text reading apps that use text transcription.  Further, Microsoft Office auto correct has used text recognition to find errors in documents.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use text transcription in the system of Srivastra since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18,  Srivastra does not appear to specify the one or more media content features are determined based on audio analysis performed on the test media content. However, audio analysis has been old and well known long before the filing of Applicant’s invention.  Smartphones have numerous talk-to-text and music recognizing apps that use audio analysis.  There is also plenty of software to control computers using audio commands such as Dragon Naturally Speaking.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use audio analysis in the system of Srivastra since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastra (U.S. Pub No. 2013/0290094) in view of Calabrese (U.S. Patent No. 11,107,117), and further in view of Outlier Wiki (https://en.wikipedia.org/w/index.php?title=Outlier&oldid=806891525, 10/24/2017).
Regarding claim 19,  Srivastra does not appear to specify determining one or more of the first responses and the second responses that qualify as outlier responses; and removing the one or more of the first responses and the second responses that qualify as outlier responses from the database.  However, Outlier Wiki teaches that “Outliers arise due to changes in system behaviour, fraudulent behaviour, human error, instrument error or simply through natural deviations in populations” (Page 2) and that outliers are “the latter are sometimes excluded from the data set” (Page 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove outliers from the system of Srivastra in order to avoid any fraudulent data affecting the results of the surveys.

Allowable Subject Matter
Claims 20-22 as currently written are allowable over prior art. However, the rejection under 35 U.S.C. 101 is currently pending and represents a barrier to allowability. Examiner notes that any amendments made to the claims in an attempt to correct pending rejections could drastically alter the claim scope and could open up the possibility of prior art being applied in a future action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to testing the impact of digital content:
		U.S. Patent No. 10,296,642 to Chandran
		U.S. Pub No. 2014/0156385 to Smallwood
	U.S. Pub No. 20190188740 to Xiong
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621